DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindsay et al. (US Pub. 20200238952 A1).

Lindsay discloses the following limitations:

1. A computer-implemented method comprising: 
receiving first facial scanning data of an authorized user regarding a first requested access to a computing device (para. 14, 88- add hidden layers of security and customized control to a secured asset such as an automobile or smartphone through the use of an improved facial recognition system that can recognize not just a face but a sequence of facial expressions and physical motions, and/or one or more unusual facial expressions, to not only govern access, but to govern various levels of access as well as the possibility to request and execute various security-related commands, as desired. Such sequences or expressions can be associated with customized rules selected by the user to provide additional directions to the security system that incorporates facial recognition for protection of the asset. The additional directions that can be conveyed through a sequence of facial expressions and/or unusual expressions can be used to not merely provide or deny access, but to enable a variety of other functions to meet the security needs of an individual user, including, for example, the ability to offer limited access to the asset; para. 59- cell phone i.e. computing device); 
identifying that a first facial expression of the first facial scanning data matches a first predetermined facial expression of a plurality of predetermined facial expressions (para. 60- the full smile his personal rules setting requires for normal full access to the phone.); and 
causing the computing device to provide a first set of functionality associated with the first predetermined facial expression in response to identifying that the first facial expression matches the first predetermined facial expression. (para. 59- Facial recognition systems already are available on iPhones , for example, that can be used to recognize and authorized user and unlock the phone or make a payment. However, further security can be provided by adding systems responsive to private rules in which facial expressions or series of facial expressions can be used to activate previously registered personal rules. In response to the personal rule(s) activated, one of several security states may be selected. For example, normal full access may be provided)

2. The computer-implemented method of claim 1, further comprising: receiving second facial scanning data of the authorized user regarding a second requested access to the computing device; identifying that a second facial expression of the second facial data matches a second predetermined facial expression of the plurality of predetermined facial expressions; and causing the computing device to provide a second set of functionality associated with the second predetermined facial expression in response to identifying that the second facial expression matches the second predetermined facial expression, wherein the second set of functionality includes less functionality than the first set of functionality. (para. 60- The user complies by looking at the phone with a facial expression lacking a smile, unlike the full smile his personal rules setting requires for normal full access to the phone. The smile-free face activates a personal rule that provides only feigned or limited alteration of passwords, location tracking, etc., prevents opening of a bank app with an account closed error, and limits any other payments to under $30.)

3. The computer-implemented method of claim 2, wherein the first facial expression is a normal facial expression of the user. (para. 60- the full smile his personal rules setting requires for normal full access to the phone.)

4. The computer-implemented method of claim 2, wherein the first facial expression is an atypical facial expression of the user. (para. 60- The user complies by looking at the phone with a facial expression lacking a smile, unlike the full smile his personal rules setting requires for normal full access to the phone. The smile-free face activates a personal rule that provides only feigned or limited alteration of passwords, location tracking, etc., prevents opening of a bank app with an account closed error, and limits any other payments to under $30.)

5. The computer-implemented method of claim 2, wherein the computing devices provides both the first and second set of functionality without indicating whether the computing device is providing either the first or second set of functionality. (para. 14- he limitations can be so severe that access is substantially in appearance only, i.e., deceptive access (or merely feigned), which can nevertheless convince a thief that access has been obtained, and thus may be able, for example, to placate a thief who was using the threat of force to compel a user to provide access.)

6. The computer-implemented method of claim 2, wherein the first set of functionality includes requiring two-factor authentication to gain access to the computing device and the second set of functionality does not include requiring two-factor authentication to gain access to the computing device. (para. 84- The asset is associated with the facial recognition system but may also require entry of a password, use of a key card or other authenticating device, or other user authentication systems or user identification systems.)

7. The computer-implemented method of claim 6, wherein the second facial expression is an atypical facial expression of the user and the first facial expression is a normal facial expression of the user. (para. 60- The user complies by looking at the phone with a facial expression lacking a smile, unlike the full smile his personal rules setting requires for normal full access to the phone. The smile-free face activates a personal rule that provides only feigned or limited alteration of passwords, location tracking, etc., prevents opening of a bank app with an account closed error, and limits any other payments to under $30.)

8. The computer-implemented method of claim 1, further comprising receiving third facial scanning data of the authorized user regarding a third requested access to the computing device; identifying that a third facial expression of the second facial data indicates an emotion of the authorized user; and causing the computing device to provide a third set of functionality in response to identifying that the third facial expression indicates the emotion. (para. 30- if requested by the system to smile for two seconds, the user may also squint while smiling in order to execute a provide rule to covertly select full or limited access, as specified in the personal rules. Alternatively a deliberate error of a predetermined kind could be employed such as looking to the right initially at least when the request is to look to the left.)

9. The computer-implemented method of claim 1, wherein the first set of functionality includes automatically generating an outgoing message to a predetermined location.(para. 60- the phone is recording and transmitting information about the theft and has alerted an administrator of the theft in progress.)

10. The computer-implemented method of claim 1, wherein the first set of functionality includes spoofing functionality of the computing device. (para. 145- Thus, the phone may appear to be in an unlocked state with full access to many apps, but in reality the security software app may, in certain security states, merely be feigning full access while hiding the existence of some apps or limiting the use of others, or merely providing feigned apps that do not work but may bring up a screen similar to a functioning app to create the appearance of a fully functional phone.)

11. The computer-implemented method of claim 1, wherein the first set of functionality includes hiding or deleting some data of the computing device. (para. 145- Thus, the phone may appear to be in an unlocked state with full access to many apps, but in reality the security software app may, in certain security states, merely be feigning full access while hiding the existence of some apps or limiting the use of others, or merely providing feigned apps that do not work but may bring up a screen similar to a functioning app to create the appearance of a fully functional phone.)

Regarding claims 12-16, they are rejected as applied to claims 1-5, 11 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-5, 11.  The applied prior art also discloses the corresponding architecture.  

Regarding claims 17-20, they merely recite a computer program that when executed, performs the functional steps of method claims 1-4, and thus, rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433